IN THE
                              TENTH COURT OF APPEALS



                                       No. 10-17-00050-CR

                             IN RE JASON MARC NORTON



                                      Original Proceeding


                                MEMORANDUM OPINION


        Jason Marc Norton has filed a petition for writ of mandamus, requesting this Court

order a district judge in Brazoria County to grant Norton’s motion and order the release

of records so that Norton can pursue an out-of-time appeal. There are procedural

problems with Norton’s petition; however, we use Rule 2 to proceed to a timely

disposition. TEX. R. APP. P. 2.

        This Court has no jurisdiction over proceedings in Brazoria County. See TEX. GOV'T

CODE ANN. § 22.201(k) (West 2004).1 Accordingly, Norton’s petition is dismissed for want




1
 Brazoria County is in the jurisdiction of the 1st and14th Courts of Appeals. TEX. GOV'T CODE ANN. §
22.201(b), (o) (West 2004). Norton’s original appeal was transferred to this Court by a docket equalization
of jurisdiction.




                                                  TOM GRAY
                                                  Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition dismissed
Opinion delivered and filed March 8, 2017
Do not publish
[OT06]




order which gave this Court jurisdiction of his direct appeal but not any other direct or ancillary proceeding
not related to the enforcement of this Court’s original judgment.


In re Norton                                                                                           Page 2